Citation Nr: 0322850	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  01-03 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
September 1982.  

This appeal arises from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for bilateral 
hearing loss and tinnitus.  

In November 2002, the Board granted service connection for 
bilateral hearing loss.  Further, the Board noted that it was 
undertaking additional development on the issue of 
entitlement to service connection for tinnitus pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  This 
development has now been completed.

The Board acknowledges that on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii).  Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir., May 1, 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."  However, for the 
reasons stated below, the Board finds that the veteran is 
entitled to the benefits sought on appeal.  As such, he is 
not prejudiced by the Board's decision to proceed with 
adjudication of his claim based upon the evidence obtained 
pursuant to 38 C.F.R. § 19.9(a)(2).  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the veteran's claim has been 
completed.

2.  The record tends to show that the veteran's tinnitus 
began while on active duty.
CONCLUSION OF LAW

Service connection is warranted for the veteran's tinnitus.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2002).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

In the present case, the Board has determined the evidence 
supports the grant of service connection for tinnitus.  
Accordingly, there is no prejudice to the veteran in 
adjudicating the claim without further discussion of the 
VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).




Background.  The veteran has contended, in essence, that he 
developed tinnitus during active service.  He has attributed 
both his tinnitus and hearing loss to prolonged exposure to 
excessive noise during service.  Specifically, he asserted 
that, during his more than 20 years of active duty, he had 
spent many years as a weapon's mechanic on the flight line 
and been exposed to aircraft engine noise.  

The veteran's DD Form 214 demonstrates that for over 13 years 
he served on the flight line as an aircraft armament systems 
technician.  

The veteran's service medical records show no diagnosis of 
tinnitus.  However, these records include numerous hearing 
conservation tests performed in the 70's and 80's.  Beginning 
in the 1970's Hearing Conversation Data sheets note the 
veteran was issued plugs and muffs for ear protection.  An 
audiological evaluation conducted as part of his March 1982 
retirement examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
15
15
15
10
35
LEFT
15
15
15
20
20
20

Nevertheless, there were no findings indicative of tinnitus 
on the retirement examination.

In a November 1999 statement, the veteran asserted that he 
had had ringing in his ears, off and on, since service, and 
that he believed it was caused by his exposure to jet 
aircraft noise while on active duty.

A February 2000 private hearing evaluation report noted, in 
part, that the veteran reported occasional high pitched, 
bilateral tinnitus, and that he had a history of noise 
exposure as a result of working around aircraft in the 
military.  Following evaluation of the veteran, it was opined 
that the configuration of his hearing loss resembled a 
pattern often seen with noise exposure.  No opinion was 
promulgated with respect to the etiology of the veteran's 
tinnitus.

At a November 2000 VA medical examination, it was noted, in 
part, that the veteran reported both hearing loss and 
tinnitus over the past 10 years, and that he had a history of 
noise exposure while on active duty.  Diagnoses following 
examination included occasional bilateral tinnitus and 
bilateral minimal high frequency sensorineural hearing loss.  
The examiner noted that the claims file failed to 
substantiate a hearing loss caused by noise exposure, and 
opined that the veteran's hearing loss and tinnitus were 
both, in all likelihood, age related rather than service 
related.

By a November 2002 decision, the Board granted service 
connection for bilateral hearing loss, finding that it was 
causally related to the veteran's prolonged exposure to 
excessive noise while on active duty.  In making this 
determination, the Board found that the February 2000 private 
hearing evaluation report was entitled to more weight than 
the November 2000 VA medical examination, particularly the 
private report's finding that the configuration of the 
veteran's hearing loss resembled a pattern often seen with 
noise exposure.

In accord with the Board's development directives, the 
veteran underwent a new VA medical examination in June 2003 
with respect to his tinnitus claim.  At this examination, the 
veteran reported that he had had brief episodes of tinnitus 
since he was in the service.  He also reported that he first 
knew of a hearing loss about 5 years ago, when he went to a 
health fair and had a hearing test, and was informed he had a 
high frequency hearing loss of the type often seen after loud 
noise exposure.  Further, he reported that he had a lot of 
noise exposure during his military service, working on the 
flight line, and that he had not had any significant noise 
exposure since his discharge.  

Following examination of the veteran, the diagnoses were 
recorded as intermittent tinnitus of unknown origin, and high 
frequency hearing loss.  The examiner noted that the claims 
folder had been reviewed in its entirety, that the hearing 
loss revealed in audiograms done in 2000 appeared to have 
occurred since his discharge from military service, that 
there was no mention of tinnitus in the service medical 
records, and that the veteran had no hearing loss at the time 
of discharge.  The examiner opined that, by the veteran's 
history, it was more likely than not the tinnitus began 
during his military service.  However, the examiner also 
opined that it was less likely than not that there was a 
causal relationship between the veteran's intermittent 
tinnitus and his military service.  In addition, the examiner 
opined that it was less likely than not that there was any 
causal relationship between the veteran's intermittent 
tinnitus and his high frequency hearing loss.  The examiner 
further commented that tinnitus as a result of noise induced 
hearing loss was generally continuous and occurred at the 
time of the onset of hearing loss.  The examiner indicated 
that the etiology of the veteran's intermittent tinnitus was 
unknown, and that it was a subjective finding that was not 
measurable.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
evidence tends to show that the veteran's tinnitus began 
while on active duty, and, as such, supports a grant of the 
benefits sought on appeal.

Here, the medical evidence shows that the veteran has been 
diagnosed with tinnitus.  Further, the veteran has alleged 
continuity of symptomatology of this disability since 
service.  The veteran is obviously competent to state whether 
he has ringing in his ears, and a diagnosis of tinnitus is 
based in large part upon such a complaint.  The record also 
supports his contention of prolonged noise exposure while on 
active duty.  Moreover, the June 2003 VA examiner opined 
that, by the veteran's history, it was more likely than not 
the tinnitus began during his military service.  

The Board acknowledges that the June 2003 VA examiner also 
stated that it was less likely than not that there was a 
causal relationship between the veteran intermittent tinnitus 
and his military service, and that it was less likely than 
not that there was any causal relationship between the 
veteran's intermittent tinnitus and his high frequency 
hearing loss.  This statement obviously conflicts with the 
supportive opinion noted above.  In addition, the November 
2000 VA examiner opined that both the hearing loss and 
tinnitus were due to age.  However, part of the most recent 
competent opinion does support the claim and there is no 
evidence is of record which refutes the veteran's account of 
the onset of his tinnitus while on active duty.  The Board 
further notes that the June 2003 VA examiner did not indicate 
any other possible etiology for the veteran's tinnitus.  It 
is also again pertinent to note that the veteran had 
prolonged exposure to excessive noise as a weapons mechanic 
on the flight line during his more than 20 years of active 
duty and that service connection has already been established 
for hearing loss due to in-service noise exposure.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that he is entitled to a grant of service 
connection for tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

